Citation Nr: 0922041	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-31 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Central 
Texas Veterans Health Care System


THE ISSUES

1.  Entitlement to an annual clothing allowance.

2.  Entitlement to service connection for a left knee 
disability as secondary to recurrent cerebrovascular accident 
(CVA).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from June 1956 to February 
1958.  

The issue of entitlement to an annual clothing allowance 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a decision by a Department of Veterans Affairs (VA) 
Medical Center (VAMC).  A notice of disagreement was received 
in April 2007, a statement of the case was issued in August 
2007, and a substantive appeal was received in October2007.   

The appeal is REMANDED via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In both her notice of disagreement and her substantive 
appeal, the Veteran contends that a clothing allowance is 
warranted because she wears a left knee brace due to chronic 
left knee instability secondary to recurrent cerebrovascular 
accident.  The knee brace allegedly causes damage to her 
clothing, as do two creams that she applies to the knee for 
pain.  Both creams allegedly stain her clothes.  

The RO has denied the Veteran's claim for a clothing 
allowance on the basis that she is not service-connected for 
a left knee disability.  However, the Board finds that a 
claim for entitlement to service connection for a left knee 
disability has been advanced by the Veteran.  

The newly raised left knee disability claim must be viewed as 
intertwined with the clothing allowance claim currently on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).  Therefore, appellate review is not appropriate 
at this time pending the  preliminary development and formal 
adjudication of the left knee disability claim by the 
appropriate VA Regional Office. 

Accordingly, the case is REMANDED for the following actions:

1.  The claims file should be forwarded 
to the appropriate VA Regional Office 
(RO) for development and formal 
adjudication of the Veteran's claim of 
service connection for left knee 
disability secondary to her service-
connected cerebrovascular accident.  The 
Veteran should be furnished notice of the 
determination and notice of appellate 
rights and procedures, including the need 
to file a timely notice of disagreement 
if she wishes to initiate an appeal from 
the RO's determination on the left knee 
disability issue. 

3.  After completion of the above, the 
claims file should be returned to the 
VAMC for review and readjudication of the 
clothing allowance issue.  If the 
clothing allowance claim remains denied, 
then the Veteran and her representative 
should be furnished and appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be retuned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




